DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 9/11/2020. Please note Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the at least one virtual object” which lacks antecedent basis. It is not clear whether the recited object refers to the recited “at least one of the virtual objects”. If so, Applicant is suggested to recite “the at least one of the virtual objects”. Claims 2-21 are dependent from claim 1, and are therefore rejected.
Furthermore, Claim 4 recites “wherein command comprises…” It is unclear whether this command refers to the command recited by claim 1. If so, Applicant is suggested to recite “the command”.
Claim 8 recites “the virtual object” which lacks antecedent basis. It’s not clear which object “the virtual object” refers to.
Claim 9 recites “the virtual object” which lacks antecedent basis. It’s not clear which object “the virtual object” refers to.
Claim 10 recites “the virtual object” which lacks antecedent basis. It’s not clear which object “the virtual object” refers to.
Claim 13 recites “at least one of the virtual objects” while claim 1 also defines “at least one of the virtual objects”. It is not clear whether they are referring to a same limitation.
Claim 14 recites “at least one of the virtual objects” while claim 1 and claim 13 also recite “at least one of the virtual objects”. It is not clear whether they are referring to a same limitation.
Claim 15 recites “at least one of the virtual objects” while claim 1 and claim 13 also recite “at least one of the virtual objects”. It is not clear whether they are referring to a same limitation.
at least one of the virtual objects” while claim 1 also defines “at least one of the virtual objects”. It is not clear whether they are referring to a same limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1).
Regarding Claim 1, Hoover disclose a method performed by an augmented reality (AR) system comprising a hardware processor and an AR display configured to present virtual content in an environment of a user, the method comprising: 
receiving a command that is input by the user through the AR system, the command specifying virtual content to be presented in the environment ([0101] “The wearable system may then wait for the command (a gesture, a head or eye movement, voice command, input from a user input device, etc.), and if it is recognized (block 1160), virtual content associated with the command may be displayed to the user (block 1170).”); 
responsive to the command, presenting virtual objects of the specified virtual content in the environment ([0105] “In some implementations, one or more virtual objects may be displayed within (or associated with) another virtual object.” Notice that [0074] “virtual content (e.g., virtual objects…)” teaches that virtual content comprises virtual objects.); and 
altering a presentation of at least one of the virtual objects responsive to detecting a movement of the user in proximity to the at least one virtual object (Fig. 17, 1742. [0168] “If the threshold condition is met, as shown in block 1742 the AR system may detach the virtual object and move it to the position of the user (e.g., as indicated by a focus indicator). The threshold condition may be based on speed/acceleration of the movement and/or the position change. For example, when the user wants to detach a virtual object from a wall, the AR system can calculate how far away the user has moved his totem from the wall. If the AR system determines that the distance between the totem and the wall meets a threshold distance, then the AR system may detach the virtual object. As an example, when the user moves his totem sufficiently fast, which meets a threshold speed and/or threshold acceleration, the AR system may also detach the virtual object from the wall.”).
Hoover does not expressly disclose the command specifying a type of virtual object to be presented in the environment.
However, in the same field of endeavor, Challagolla discloses the command specifying a type of virtual object to be presented in the environment ([0045] “An interface of the AR application may allow a user to select a type of virtual object using a pointer device, touch screen, microphone (e.g., for voice commands), keyboard, or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover with the feature of specifying a type of virtual object to be presented in the environment. Allowing a user to select a type of desired virtual objects could provide more flexibility to the user.
Regarding Claim 2, Hoover-Challagolla discloses the method of claim 1, wherein the command comprises a gesture, a user interface command, or a voice command (Hoover [0101] “The wearable system may then wait for the command (a gesture, a head or eye movement, voice command, input from a user input device, etc.)…” Challagolla [0055] “In one example, a user may say "switch on sprinkler" to request the presentation of AR animation of sprinklers viewable in an AR environment (as virtual and/or real-world sprinklers), to simulate the physical effect of the sprinklers being activated.”).
Regarding Claim 3, Hoover-Challagolla discloses the method of claim 1, wherein specifying the type of virtual object to be presented comprises selecting a corresponding totem in a user menu (Hoover “[0075] The wearable system may, .
Regarding Claim 4, Hoover-Challagolla discloses the method of claim 3, wherein command comprises activating the totem (Hoover [0032] “The user may indicate an intention (e.g., via a body gesture or activation of a user input device) to move the virtual object to a horizontal surface such as, e.g., a tabletop or a floor.”).
Regarding Claim 5, Hoover-Challagolla discloses the method of claim 4, wherein activating the totem comprises activating the totem for a selected length of time in a selected direction to indicate a location of one or more of the virtual objects in the environment (Hoover [0090] “if the totem or object is a gun, the system may be configured to understand location and orientation, as well as whether the user is clicking a trigger or other sensed button or element which may be equipped with a sensor” [0109] “The user may also interact with interactable objects using head, eye, or body pose, such as, e.g., gazing or pointing at an object for a period of time, titling the head, waving at the object, etc.” [0111] “As the user changes his pose or actuates the user input device, the AR system may transport the focus indicator from one location to another.”).
Claim 13, Hoover-Challagolla discloses the method of claim 1, wherein at least one of the virtual objects exhibits behavior in response to an action of the user (Challagolla [0055] “In one example, a user may say "switch on sprinkler" to request the presentation of AR animation of sprinklers viewable in an AR environment (as virtual and/or real-world sprinklers), to simulate the physical effect of the sprinklers being activated.”).
Regarding Claim 15, Hoover-Challagolla discloses the method of claim 13, wherein the action of the user comprises moving a body part in proximity to at least one of the virtual objects (Hoover [0168] “The threshold condition may be based on speed/acceleration of the movement and/or the position change. For example, when the user wants to detach a virtual object from a wall, the AR system can calculate how far away the user has moved his totem from the wall.”).
Regarding Claim 19, Hoover-Challagolla discloses the method of claim 1, wherein a number of the virtual objects presented, a movement of at least one of the virtual objects presented, or both is responsive to a speed of the movement of the user ([0168] “If the threshold condition is met, as shown in block 1742 the AR system may detach the virtual object and move it to the position of the user (e.g., as indicated by a focus indicator). The threshold condition may be based on speed/acceleration of the movement and/or the position change.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1), further in view of Dascola (US 20190228581 A1).
Claim 6, Hoover-Challagolla discloses the method of claim 5. In the same field of endeavor, Dascola discloses activating the totem for an additional length of time to indicate a location of one or more additional virtual objects in the environment ([0080] “…a long press gesture is detected based on a duration of the contact on the touch-sensitive surface with less than a threshold amount of movement” [0199] “In some embodiments, the duration of the contact is used in determining the characteristic intensity (e.g., when the characteristic intensity is an average of the intensity of the contact over time).” [0306] “In some embodiments, the amount by which the display property of the second representation of the virtual object is changed is correlated with an amount by which a property of the second input changes (e.g., distance or speed of movement by contact(s), intensity of contact, duration of contact etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla with the feature of activating the totem for an additional length of time to indicate a location of one or more additional virtual objects. Doing so could provide more operational flexibility to the user.

Claims 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1), further in view of Luo (US 20190287308 A1).
Regarding Claim 7, Hoover-Challagolla discloses the method of claim 1. In the same field of endeavor, Luo discloses altering the presentation of the at least one of the virtual objects comprises moving the at least one of the virtual objects away from the user (Luo [0005] “If a distance between the user and a real-world object becomes lower than a predetermined threshold when the user moves around in the real-world environment, any virtual content overlaid on this real-world object is dimmed or faded out, thus allowing the user to become aware of the presence of this object. As an alternative, a problematic virtual content may also be reduced in size, moved elsewhere in the augmented reality representation, or even removed from the augmented reality representation, as described for example in document WO 2013/052855 A2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla with the feature of moving the at least one of the virtual objects away from the user. Doing so could avoid blocking user’s sight and allow the user to become aware of the presence of other nearby objects.
Regarding Claim 8, Hoover-Challagolla-Luo discloses the method of claim 7, and render it obvious that wherein moving the at least one of the virtual objects away from the user comprises dissolving the virtual object (Examiner takes an official notice that dissolving a virtual object is a well-known alternative effect to the fading out effect of a virtual object).
Regarding Claim 9, Hoover-Challagolla-Luo discloses the method of claim 7, wherein moving the at least one of the virtual objects away from the user comprises fading out of the virtual object (Luo [0005] “If a distance between the user and a real-world object becomes lower than a predetermined threshold when the user .
Regarding Claim 10, Hoover-Challagolla-Luo discloses the method of claim 7, wherein moving the at least one of the virtual objects away from the user comprises decreasing a size of the virtual object (Luo [0005] “As an alternative, a problematic virtual content may also be reduced in size”).
Regarding Claim 16, Hoover-Challagolla discloses the method of claim 1. In the same field of endeavor, Luo discloses altering a presentation of at least one of the virtual objects comprises moving at least one of the virtual objects away from the user in a random direction in response to the user's movement (Luo [0005] “If a distance between the user and a real-world object becomes lower than a predetermined threshold when the user moves around in the real-world environment, any virtual content overlaid on this real-world object is dimmed or faded out… As an alternative, a problematic virtual content may also be reduced in size, moved elsewhere in the augmented reality representation, or even removed from the augmented reality representation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla with the feature of moving at least one of the virtual objects away from the user in a random direction in response to the user's movement. Doing so could avoid blocking user’s sight and allow the user to become aware of the presence of other nearby objects.

s 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1), further in view of Wilson (US 20180091732 A1).
Regarding Claim 11, Hoover-Challagolla discloses the method of claim 1. In the same field of endeavor, Wilson discloses a length of time of the presentation of the at least one of the virtual objects is predetermined (Challagolla [0055] “In one example, a user may say "switch on sprinkler" to request the presentation of AR animation of sprinklers viewable in an AR environment (as virtual and/or real-world sprinklers), to simulate the physical effect of the sprinklers being activated.” Wilson [0285] “In some embodiments, the animation loop has a time duration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla with the features that a length of time of the presentation of the at least one of the virtual objects is predetermined. Doing so could allow further processing of animations. 
Regarding Claim 12, Hoover-Challagolla discloses the method of claim 1. In the same field of endeavor, Wilson discloses a length of time of the presentation of the at least one of the virtual objects is randomly selected within a range of possible values ([0285] “In some embodiments, the animation loop has a time duration and the electronic device determines a random time offset less than the time duration, wherein updating the avatar based on the animation loop includes updating the avatar starting at a position in the animation loop based on the random time offset (e.g., to avoid synchronization of the animation loop with other avatars that are displaying the same animation loop).”).

Regarding Claim 20, Hoover-Challagolla discloses the method of claim 1. In the same field of endeavor, Wilson discloses discontinuing presenting each of the virtual objects following a length of time after the respective virtual object is initially presented ([0285] “In some embodiments, the electronic device ceases to update the avatar based on the animation loop after a predetermined period of time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla with the features of discontinuing presenting each of the virtual objects following a length of time after the respective virtual object is initially presented. Doing so could properly finish animations and release computing resource.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1), further in view of Sutherland (US 20160025982 A1).
Regarding Claim 14, Hoover-Challagolla discloses the method of claim 13. In the same field of endeavor, Sutherland discloses wherein the action of the user comprises moving toward at least one of the virtual objects ([0031] “As the user moves towards the wall, when the wall reaches the near shell 505 of the fade volume, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla with the features that the action of the user comprises moving toward at least one of the virtual objects. Triggering events when user moving toward an object is a designer’s choice and could enhance the user experience.
Regarding Claim 17, Hoover-Challagolla discloses the method of claim 1. In the same field of endeavor, Sutherland discloses determining the at least one of the virtual objects based at least partly on the determined at least one of the virtual objects being within a radius of the user (Fig. 5, [0029] “In this particular illustrative example and not by way of limitation, the shells 505 and 510 are cylindrical and substantially concentrically aligned and the radius of the near shell, r.sub.near, is approximately a half meter and the radius of the far shell, r.sub.far is approximately one meter.” [0031] “For example, as shown in FIG. 6, a wall 605 in the virtual world 100 is rendered on the HMD's field of view 110 with full opacity when it is located beyond the far shell 510 (FIG. 5) of the fade volume 500. As the user moves towards the wall, when the wall reaches the near shell 505 of the fade volume, the HMD device will render the wall with full transparency (full transparency is indicated with dotted lines in the drawings) so that whatever is behind the wall (e.g., other objects and/or the ground) is visible, as illustratively depicted in FIG. 7.”).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1) and Sutherland (US 20160025982 A1), further in view of Palangie (US 20190333278 A1).
Regarding Claim 18, Hoover-Challagolla-Sutherland discloses the method of claim 17. In the same field of endeavor, Palangie discloses wherein the radius depends on a speed of the movement of the user ([0050] “In some embodiments, the threshold distance dynamically changes depending upon the speed of the user-controlled real object's (e.g., the user's hand's) movement in the real environment. For example, if device 100a detects (e.g., via one or more internal and/or external image sensors) that the speed of the movement of the user-controlled real object (e.g., the user's hand) is greater than a threshold speed, device 100a increases the threshold distance from virtual object 202 at which display of visual feedback 214 is triggered.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla-Sutherland with the features of adjusting the radius based on a speed of the movement of the user. Doing so could enhance user experience.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover (US 20180045963 A1), in view of Challagolla (US 20200005540 A1), further in view of Egri (US 20180114365 A1).
Regarding Claim 21, Hoover-Challagolla discloses the method of claim 1. In the same field of endeavor, Egri discloses the virtual objects comprise butterflies ([0049] “In another example, referring now to FIGS. 5D-5F, the system tracks the virtual object (a butterfly) anchored to the user's hand (FIG. 5D), detects the removal of the user's hand (FIG. 5E), and in response to the event of the surface to which the virtual object ( butterfly) is anchored being removed from the image, the system triggers a behavior of the butterfly, namely animating the butterfly to appear to fly about the image.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hoover-Challagolla with the features that the virtual objects comprise butterflies. The virtual object being displayed is a designer’s choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/Primary Examiner, Art Unit 2613